Miller, J.
This was an ejectment, brought by the defendant in error against the plaintiff in error, in the district court of Iowa county.
*180■The court admitted in evidence, on the part of the plaintiff, a patent purporting to have been signed in the name of the president of the United States by his secretary for that purpose. The patent appears on its face to have been regularly executed, sealed and recorded, according to law; but, because the filling up of the patent and the name of the president appear to be in the same handwriting, and the signature of the secretary in another, it was thereby inferred that the president had not signed it, or that the secretary had not signed the president’s name according to the requisites of the statute. The objection was merely made on the ground of this supposition, without offering to produce witnesses to prove that it was not executed according to law. The patent appearing on its face to have been legally executed, sealed and recorded, it is presumed to have been done by the proper officers until the contrary appears. 3 Starkie’s Ev. 1248, 1249, 1250; 10 East, 216; 3 id. 200; Hartwell v. Root, 19 Johns. 347; Polk's Lessee v. Wendell, 9 Cranch, 98; 5 Wheat. 304; 2 Pet. 237; 15 id. 490.
But, if this objection to this patent were sustained by legal proof, the act of congress entitled an act to confirm land patents, approved March 3,1841, cured this alleged defect. It is alleged, however, that it only became a legal patent, and vested the legal title to the land in the patentee, on the date of its confirmation, and not before. Congress has the sole power to dispose of the public domain and to declare the dignity and effect of titles emanating from the United States, and as it is not restrained by the constitution from passing such a law, its propriety and constitutionality cannot be questioned. Even in the States where legislatures are restricted and restrained from passing laws impairing the obligation of contracts, such statutes of confirmation or correction are common. The supreme court of Pennsylvania, in the case of Underwood v. Lilly, 10 Serg. & Rawle, 97, decided that the act of assembly of that State, confirming certain judgments in York county, was not unconstitutional, although *181retroactive. A similar decision was made on the constitutionality of the act curing defects in previous acknowledgments of deeds by femes covert. Barnet v. Barnet, 15 Serg. & Rawle, 72; Tate v. Stooltzfoos, id. 35; Mercer v. Watson, 1 Watts, 356. A similar decision was made by the same court respecting an act providing for the closing of the concerns of banking institutions, although that act operated upon suits pending at the time of its passage, so as to render them valid. Blackney v. The Bank of Greencastle, 17 Serg. & Rawle, 64. Similar decisions have been made, to a very great number, on similar laws, some of which will be found in 1 Rawle, 181; 2 Watts, 433; 2 Rawle, 374; 7 Serg. & Rawle, 260; 11 id. 191.
The third and fourth errors assigned are upon the rejection of a duplicate receipt from the receiver of public moneys for the Mineral Point Land District, to defendant, for the land in dispute, and other evidence connected with the possession and entry of this land previous to the patent. This receipt is dated on the 15th March, 1836, and the patent of plaintiff is dated on the 27th April, 1840, but it does not appear when the patentee paid for the land and obtained his receipt. In a court of law the patent is conclusive. Even in the case of conflicting patents, the first patent is conclusive, and relief can only be had in a court of chancery. 10 Johns. 23; 12 id. 76; 9 Cranch, 98; 15 Pet. 105; 7 Wheat. 1; 15 Pet. 490. It is true that there is no objection to going into facts behind the patent in support of the title, particularly in States where there is no court of ohancery, it may be necessary; but in this Territory we have a court of chancery of sufficient power to inquire into the equitable interests of the parties. There might have been no impropriety in receiving the evidence offered, but it could not prevail against the patent of the plaintiff, under the charge of the court; but, as there was no offer to accompany the evidence offered with a patent, the court was right in rejecting it. An equitable title cannot prevail in *182an ejectment against a legal title. In an ejectment the parties are confined to their legal rights. If there is equity in the case it must be disposed of in the court of chancery.
The first error assigned relates to the refusal of the court to put off the trial on affidavits filed. As these affidavits contain a statement of facts not then in the possession of the party, as the ground of the application, and as it abundantly appears that the same or similar matters were properly rejected by the court, and that these would also have been rejected if offered, the court will not reverse the judgment.
Judgment of the district court affirmed, with costs.